Citation Nr: 1639079	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-27 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968, which includes service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an August 2011 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and tinnitus, which represents a complete grant of those benefits sought.

The RO scheduled a personal hearing before a Veterans Law Judge for February 2014, per the Veteran's request for a hearing; however, prior to the date of the scheduled hearing, the Veteran cancelled his hearing request.  Accordingly, his request for a personal hearing has been withdrawn.


FINDING OF FACT

The evidence does not show that the Veteran has been diagnosed with a low back disability, skin disability, and/or hypertension since the filing of the claim and during the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria to establish service connection for a skin disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.





II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A June 2009 RO letter sent to the Veteran explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  In addition, the letter explained how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has therefore received all required notice concerning his claims.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, and lay statements in support of the claim.  Although afforded a personal hearing, the Veteran declined.  In addition, the Veteran has not undergone a VA examination for any of his claimed disabilities.   However, as will be discussed in further detail below, the Veteran's claims file does not contain any probative evidence of current back, skin, or hypertension diagnoses, and the Board notes that an examination is not necessary where there is no competent evidence of a current disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015).  The claims file simply does not contain a diagnosis or indication of a diagnosis for the three claimed disabilities.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (negative evidence generally may not be considered substantive evidence, unless there is a foundation established that the evidence would be expected to exist); Kahana v. Shinseki, 24 Vet.App. 428 (2011); see also Horn v. Shinseki, 25 Vet.App. 231, 239 n. 7 (2012) (the Board may draw a reasonable inference from the lack of notation of a condition in a medical report only if the report would be expected to contain such information).  

Nonetheless, the record reflects that the RO did attempt to provide the Veteran with VA compensation examinations.  The RO scheduled him for VA back, skin, and hypertension examinations in October 2011, but the Veteran declined, noting that he would not be able to make the appointment because he was going out of town for the holidays.  See October 2011 VA administrative notes.  The RO then advised him that it would cancel the October 2011 examinations.  

In December 2011 correspondence, the RO notified the Veteran that it had asked the nearest medical facility to schedule the examinations for him and advised that the facility would notify him of the time, place, and location of the scheduled examinations.  "QTC" Medical Services scheduled the Veteran's examinations for August 2012, but later canceled them because it did not receive the Veteran's claims file.  See August 2012 QTC Medical Service - Notification of Cancellation; November 2012 Deferred Rating Decision.  

Thereafter, according to a December 2012 Exam Request Report, the RO again requested the examinations, and in March 2013 correspondence, the RO advised the Veteran that it had requested examinations through a private medical facility and that he would be notified of the date, time and location of the scheduled examinations.  The RO also advised that when a claimant fails to report to a VA examination, without good cause, the claim shall be based on the evidence of record, or even denied.

Days later however, the Veteran declined the examinations because he did not wish to travel far and no examiner was close enough to him at the time, and as a result QTC again cancelled the examinations.  The Veteran indicated that he would follow up at VA.  See March 2013 QTC Medical Service - Notification of Cancellation.

Notably, a claimant's cooperation is essential to the development of any claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for a VA examination.  See 38 C.F.R. § 3.655 (2015); VAOPGCPREC 4-91 (Feb. 13, 1991).  Although a claimant is of course "free to refuse to report for a scheduled VA examination[,] . . . the consequences of that refusal may result in the adjudication of the matter based on the evidence of record."  Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (citing 38 C.F.R. § 3.655 (a)).  In other words, Veterans who fail to cooperate during VA examinations "subject them [selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski, 19 Vet. App. at 181.  Here, given VA's multiple efforts to obtain an adequate examination, the duty to assist has been met.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).   Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253   (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, to include arthritis and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).
Additionally, presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a).  In this case, the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides during service.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309 (e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309 (e).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a) (6) (ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Analysis

The Veteran seeks service connection for a low back disability, a skin disability, and hypertension.  

Review of his claims file reflects that he was treated during active service in September 1967 for a pilonidal cyst, and in January 1968 for a muscle spasm in the mid-back.  With regard to the hypertension claim, the Veteran indicated, at his service enlistment examination, that he was told he had had elevated blood pressure during high school.  His STRs do not show a diagnosis of hypertension, but do show a blood pressure reading that may have been considered elevated.     

Nonetheless, in analyzing service connection claims, the Board must first determine whether the Veteran meets the threshold criteria of evidence of a current disability.  Indeed, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Upon review of the entire record, the Board finds that the Veteran does not meet the criteria for the threshold element of a current disability for all three claims.   In this regard, the Veteran has failed to submit any medical evidence showing that he has a low back disability, a skin disability, or hypertension.  In fact, the Veteran's claims file contains no post-service medical evidence, even after the RO's multiple attempts to secure any such evidence.  In this regard, the RO requested the Veteran's medical records from Dr. Staub and Dr. Foli, private medical providers identified by the Veteran.  The RO also requested medical records from the VAMC in Salt Lake City and the Social Security Administration (SSA).  However, none of these requests produced any medical records.  Additionally, as indicated, the RO scheduled, on two different occasions, examinations for the Veteran, but he did not report.  He also declined the personal hearing before a Veterans Law Judge.  Findings from the scheduled examinations and/or testimony from the scheduled hearing could have helped to substantiate his service connection claims.

In the absence of proof of a current low back disability, skin disability, and/or hypertension diagnosis, there can be no valid claim for service connection for these conditions, on either a primary or presumptive basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In concluding so, the Board recognizes that the Veteran, as a lay person, is competent to comment on any back, skin, or cardiovascular-renal symptoms he may have personally experienced.  However, his attribution of these symptoms to a particular medical diagnosis, such as a chronic low back, skin or cardiovascular-renal disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to render a diagnosis of a low back, skin or cardiovascular-renal disorder.  Accordingly, to the extent that the Veteran's statements are offered as evidence of current disability, his unsubstantiated lay reports regarding medical diagnosis are not competent.

As the Veteran has not presented competent evidence showing that he has the claimed disabilities, his service connection claims must be denied.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable, as the competent evidence of record does not rise to equipoise.  

ORDER

Service connection for a low back disability is denied.

Service connection for a skin disability is denied.

Service connection for hypertension, claimed as due to herbicide exposure, is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


